Citation Nr: 0915977	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-40 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of a right knee arthroplasty revision 
surgery, status post amputation of lower right extremity 
above the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from November 
1953 to October 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Indianapolis, Indiana.  The 
Veteran had a hearing before a member of the RO Appeals Team 
in June 2006.  A transcript of that hearing is contained in 
the record.  

This case was remanded by the Board in November 2007 for a VA 
medical exam.  The Veteran received a VA medical exam in July 
2008.  Thus, the Board finds that all remand directives have 
been complied with in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT
 
1. The Veteran incurred additional disability of amputation 
of lower right extremity above the knee as a result of his 
May 1, 2003, VA knee surgery.

2. Amputation of the lower right extremity was not a 
reasonably foreseeable result of the Veteran's May 1, 2003, 
knee surgery


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
amputation of lower right extremity above the knee have been 
met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, the Board is granting the Veteran's claim to 
the fullest extent possible.  Thus, any deficiencies related 
to VA's duties to notify and assist are non-prejudicial and 
discussion of such duties is unnecessary.

II. Analysis

To warrant compensation under 38 U.S.C.A. § 1151, a veteran 
must demonstrate that VA hospital care, medical or surgical 
treatment, or examination resulted in an additional 
disability and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
attributable to VA.  A veteran may also show that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  38 C.F.R. § 3.361(d) 
(2008).

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

An event is not reasonably foreseeable if it is one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2) (2008).  The event need not be completely 
unforeseeable or unimaginable.  Id.

In this case, the Veteran underwent VA surgery on May 1, 
2003, to alleviate pain in his right knee by revising the 
Veteran's existing total knee arthroplasty.  The Veteran 
signed an informed consent form, acknowledging that infection 
was a possible risk of the surgery.  Upon completion of the 
surgery, the Veteran was deemed to be stable for transfer to 
the recovery unit.

However, later in May 2003, the Veteran reported back to the 
VA Medical Center complaining of fever and a red, hot, and 
painful right knee.  The Veteran underwent an irrigation and 
debridement (I&D) and was placed on antibiotics.  An 
infection was suspected as a result of his May 1, 2003, 
surgery.  An infection was later confirmed.  The Veteran 
underwent another I&D in June 2003 and remained on 
antibiotics for several more weeks.

After several unsuccessful rounds of antibiotics, the Veteran 
was told in October 2003 that the infection was part of his 
arthroplasty component and that amputation was his only 
option.  The Veteran underwent a successful amputation of his 
right lower extremity in November 2003.

The Veteran's primary assertion in support of his claim is 
that although he acknowledged infection as a possible risk, 
the resulting amputation was an unforeseeable risk of his May 
1, 2003, surgery.  The Board agrees.  Primarily, the Board 
relies on the July 2008 VA examination report.  In that 
report, the VA examiner states that the Veteran's amputation 
was a direct result of chronic infection, which itself was a 
result of the Veteran's May 1, 2003 knee arthroplasty 
revision surgery.  The examiner further stated that 
amputation may not have been a foreseeable risk of the 
originally revision surgery.  He cited medical literature 
which indicates that amputation results in a mere 6 percent 
of all cases where a knee arthroplasty has become infected.  
Thus, assuming not all knee arthroplasty surgeries result in 
infection, it is less than 6 percent likely that the 
Veteran's knee arthroplasty surgery would result first in 
infection and then in amputation of the leg.  Based on the 
July 2008 examiner's opinion, the Board finds that a less 
than 6 percent chance of amputation is not what a reasonable 
health care provider would consider an ordinary risk of the 
treatment provided.  

Upon review of the Veteran's claim, the Board finds that the 
evidence is at least in equipoise, and the July 2008 VA 
examiner's statements that amputation may not be a 
foreseeable risk of arthroplasty surgery entitles the Veteran 
to the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 
2002).  Thus, the Veteran's claim for compensation under 
38 U.S.C.A. § 1551 for residuals of a right knee arthroplasty 
revision surgery must be granted.      


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of right 
knee arthroplasty revision surgery, include amputation of the 
right lower extremity above the knee, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


